                                                                  Exhibit 10.2
Dominion Resources, Inc.
Performance Grant Agreement


THIS AGREEMENT, dated April 3, 2007, between DOMINION RESOURCES, INC., a
Virginia Corporation (the "Company") and                         
("Participant"), is made pursuant and subject to the provisions of the Dominion
Resources, Inc. 2005 Incentive Compensation Plan (the "Plan") to the extent
provided below. If not used herein, all terms used in this Agreement have the
same meaning given them in the Plan. The Performance Grant will be administered
by the Compensation, Governance and Nominating Committee (the “CGN Committee”)
of the Company’s Board of Directors.



 
1.
Performance Grant. Pursuant to the Plan, the Participant is granted a
Performance Grant at a Target Amount of                on April 3, 2007 (“Date
of Grant”), subject further to the terms and conditions set forth herein. The
actual payout may be from 0% to 200% of the Target Amount. Payment will be made
by March 15, 2009 or as soon as administratively practicable thereafter. The
Performance Period for purposes of this Agreement is the period beginning
January 1, 2007 and ending December 31, 2008.




 
2.
TSR Performance Conditions



Total Shareholder Return Performance (“TSR Performance”) shall determine fifty
percent (50%) of the Target Amount (“TSR Percentage”). TSR Performance is
defined in Exhibit A. The Performance Period for the TSR Performance is the
period beginning January 1, 2007 and ending December 31, 2008. The TSR
Percentage that will be paid out, if any, is based on the following table.
 



 
Percentage Payout
of TSR Percentage
Relative TSR Performance
   
Top Quartile - 75 % to 100%
   150% - 200%
2nd Quartile - 50% to 74.9%
100% - 149.9%
3rd Quartile - 25% to 49.9%
     50% - 99.9%
4th Quartile - below 25%
                     0%


 
To the extent that the Company’s TSR Performance ranks in a percentile within
the Top, 2nd or 3rd Quartiles of Relative TSR Performance, then the TSR
Percentage Payout shall be interpolated between the top and bottom of the
Percentage Payout of TSR Percentage range for that Quartile.


No payment will be made if the TSR Performance is in the 4th Quartile, except
that a payment of 25% of the TSR Percentage shall be made if the Company’s TSR
Performance was at least        % on a compounded annual basis for the
Performance Period.



 
3.
ROIC Performance Conditions



Return on Invested Capital Performance (“ROIC Performance”) shall determine
fifty percent (50%) of the Target Amount (“ROIC Percentage”). ROIC Performance
is defined in Exhibit A. The Performance Period for the ROIC Performance is the
period beginning January 1, 2007 and ending December 31, 2008. The ROIC
Percentage that will be paid out, if any, is based on the following table.

 
 
Percentage Payout
ROIC Performance
of ROIC Percentage
   
             % or greater
        200%
             %  -           %
150% - 199.9%
             %  -           %
100% - 149.9%
             %  -           %
   50% - 99.9%
     Below           %
                   0%

 
To the extent that the Company’s ROIC Performance is between      % and       %,
then the ROIC Percentage payout shall be interpolated between the top and bottom
of the applicable Percentage Payout of ROIC Percentage range set forth above.
 

--------------------------------------------------------------------------------

The ROIC Performance may be adjusted negatively by the CGN Committee based on
the Company’s performance under the final approved ROIC goals for non-executive
officers for their 2007 performance grants. Any adjustments to the ROIC
Performance will be communicated to the Participant when made.



 
4.
Death, Disability, Retirement and Termination without Cause. 




 
a.
Retirement. If the Participant Retires and would have been eligible for a
payment under paragraphs 2 or 3 if the Participant had remained employed until
December 31, 2008, the Participant shall receive the amount determined under
paragraphs 2 and/or 3 as if the Participant had remained employed times the
fraction of (A) the number of completed months from the Date of Grant to the
Participant’s Retirement divided by (B) the number of months between the Date of
Grant and December 31, 2008. Payment shall be made at the time provided in
paragraph 1.




 
b.
Death, Disability and Termination without Cause. If during the Performance
Period and before a Change of Control, the Participant dies, becomes Disabled,
or is terminated without Cause (as “Cause” is defined in the Participant’s
Employment Continuity Agreement), the Participant shall receive a lump sum cash
payment equal to the product of (i) and (ii) where




 
(i)
is the predicted performance used for determining the compensation cost
recognized by the Company for this Performance Grant for the latest financial
statement filed with the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q immediately prior to the event and




 
(ii)
is the fraction of (A) the number of complete calendar months from the Date of
Grant to the date of death, Disability and termination without Cause divided by
(B) the number of months between the Date of Grant and December 31, 2008.



Payment under this paragraph 4(b) shall be made 30 days after the date of the
Participant’s death or termination of employment due to Disability or
termination without Cause; provided, however, that payment shall be made no
earlier than six months after the Participant’s death or termination if the
payment is subject to Section 409A of the Code and the Participant is a
Specified Employee (within the meaning of Section 409A(a)(2)(B)(i) of the Code).



 
5.
Change of Control. Upon a Change of Control, the Participant shall receive a
lump sum cash payment, within 15 days of the Change of Control date, equal to
the greater of (A) the Target Amount or (B) the total payout that would be made
at the end of the Performance Period if the predicted performance used for
determining the compensation cost recognized by the Company for this Performance
Grant for the latest financial statement filed with the Company’s Annual Report
on Form 10-K or Quarterly Report on Form 10-Q immediately prior to the Change of
Control was the actual performance for the Performance Period.




 
6.
Terms and Conditions.




 
a.
Forfeiture. Except as provided in paragraphs 4 or 5, the Participant's rights in
the Performance Grant shall be forfeited if the Participant’s employment with
the Company or a Dominion Company terminates before December 31, 2008.




 
b.
Nontransferability. No rights in the Performance Grant are transferable.




 
c.
Retirement. For purposes of this Agreement, the term Retire or Retirement means
termination when the Participant is eligible for early, normal or delayed
retirement as defined in the Dominion Pension Plan, or would be eligible if any
crediting of deemed additional years of age and/or service applicable to the
Participant under the Company’s Benefit Restoration Plan or New Benefit
Restoration Plan were applied under the Pension Plan, as in effect at the time
of the determination.




 
d.
No Right to Continued Employment. This Performance Grant does not confer upon
the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor shall it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant's employment
at any time. The CGN Committee reserves the right to reduce the amount paid to a
Participant below the calculated amount earned under this Performance Grant or
pay no amount at all to the Participant.




 
e.
Tax Withholding. The Company will withhold from any payment the aggregate amount
of federal, state and local income and payroll taxes that the Company is
required to withhold on the payment.

 



 
f.
Application of Code Section 162(m). It is intended that payments for TSR
Performance under this Performance Grant to a Participant who is a “covered
employee” constitute “qualified performance-based compensation” within the
meaning of section 1.162-27(e) of the Income Tax Regulations. The CGN Committee
will certify the TSR Performance. To the maximum extent possible, this
Performance Grant and the Plan shall be interpreted and construed consistent
with this paragraph 6(f).




 
g.
Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia.




 
h.
Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the date of the award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date of the Performance Grant, as it may be
amended from time to time.




 
i.
Participant Bound by Plan. The Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.




 
j.
Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.



IN WITNESS WHEREOF the Company has caused this Agreement to be signed by a duly
authorized officer.
 
                                        Dominion Resources, Inc.
 
                                        By: ______________________________
                                        Thomas F. Farrell, II
                                        President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 
                                                                                                        EXHIBIT
A




Total Shareholder Return (TSR) and Return on Invested Capital (ROIC) are
determined under policies established by the CGN Committee. The calculations of
the performance measures are summarized below.




Total Shareholder Return


The TSR Performance will be measured based on where the Company’s total
shareholder return during the Performance Period ranks in relation to the total
shareholder returns of the Comparison Companies during such period. TSR reflects
the change in stock price during the Performance Period plus any dividends paid.


The Comparison Companies are:


American Electric Power Company, Inc.
FPL Group, Inc.
Constellation Energy Group, Inc.
NiSource Inc.
Duke Energy Corporation
PPL Corporation
Entergy Corporation
Progress Energy, Inc.
Exelon Corporation
Public Service Enterprise Group Incorporated
FirstEnergy Corporation
Southern Company



The list of Comparison Companies is subject to adjustment in accordance with
policies established by the CGN Committee. Any adjustments to the list of
Comparison Companies will be communicated to the Participant when made.




Return on Invested Capital


ROIC reflects the Company’s total return divided by average invested capital for
the Performance Period. For this purpose, total return is the Company’s
operating earnings plus its after-tax interest and related charges plus
preferred dividends. In accordance with policies established by the CGN
Committee, the ROIC Performance may be adjusted negatively by the CGN Committee
based on the Company’s performance under the final approved ROIC goals for
non-executive officers for their 2007 performance grants. Any adjustments to the
ROIC Performance will be communicated to the Participant when made.



